
	
		II
		111th CONGRESS
		2d Session
		S. 3570
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2010
			Ms. Murkowski (for
			 herself, Mrs. Murray,
			 Ms. Cantwell, and
			 Mr. Crapo) introduced the following bill;
			 which was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To improve hydropower, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Hydropower Improvement Act of
			 2010.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Sense of Congress on the use of hydropower renewable
				resources.
					Sec. 5. Grants for improvements for increased hydropower
				production.
					Sec. 6. Plan for research, development, and demonstration to
				increase hydropower capacity.
					Sec. 7. Notice of inquiry for minimal impact hydropower
				projects.
					Sec. 8. FERC authority to extend preliminary permit
				terms.
					Sec. 9. Streamlining review process for conduit hydropower
				projects.
					Sec. 10. Non-Federal hydropower development at Bureau of
				Reclamation projects.
					Sec. 11. Pumped storage study.
					Sec. 12. National Renewable Energy Deployment
				Program.
					Sec. 13. Hydroelectric power worker training.
					Sec. 14. Report on memorandum of understanding on
				hydropower.
					Sec. 15. Nonapplication to Federal Power Marketing
				Administrations.
					Sec. 16. Budgetary effects.
				
			2.FindingsCongress finds that—
			(1)hydropower is the largest source of clean,
			 renewable electricity in the United States;
			(2)as of the date of enactment of this Act,
			 hydropower resources, including pumped storage facilities, provide—
				(A)7 percent of the electricity generated in
			 the United States, avoiding 225,000,000 metric tons of carbon emissions each
			 year; and
				(B)approximately 96,000 megawatts of electric
			 capacity in the United States;
				(3)only 3 percent of
			 the 80,000 dams in the United States generate electricity so there is
			 substantial potential for adding hydropower generation to nonpower dams;
			(4)in every State, a tremendous untapped
			 growth potential exists in hydropower resources, including—
				(A)efficiency improvements and capacity
			 additions;
				(B)adding generation to nonpower dams;
				(C)conduit hydropower;
				(D)conventional hydropower;
				(E)pumped storage facilities; and
				(F)new marine and hydrokinetic resources;
			 and
				(5)improvements in
			 increased hydropower production in the United States have the potential—
				(A)to create hundreds of thousands of new
			 green jobs during the next 15 years;
				(B)to increase the clean energy generation of
			 the United States; and
				(C)to provide ancillary benefits that include
			 grid reliability, energy storage, and integration services for variable
			 renewable resources.
				3.DefinitionsIn this Act:
			(1)ConduitThe
			 term conduit means any tunnel, canal, pipeline, aqueduct, flume,
			 ditch, or similar manmade water conveyance that is operated for the
			 distribution of water for agricultural, municipal, or industrial consumption
			 and not primarily for the generation of electricity.
			(2)SecretaryThe term Secretary means the
			 Secretary of Energy.
			4.Sense of
			 Congress on the use of hydropower renewable resourcesIt is the sense of Congress that the United
			 States should increase substantially the capacity and generation of clean,
			 renewable hydropower resources which will improve environmental quality in the
			 United States and support hundreds of thousands of green energy jobs.
		5.Grants for
			 improvements for increased hydropower production
			(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall establish in the Department of Energy a program
			 under which the Secretary shall make competitive grants to eligible entities
			 that—
				(1)make efficiency
			 improvements or capacity additions at an existing hydroelectric power
			 generating facility;
				(2)add hydropower
			 generation to a nonpower dam;
				(3)develop pumped
			 storage facilities;
				(4)address aging
			 infrastructure at existing hydroelectric power generating facilities;
			 and
				(5)develop
			 hydroelectric generation within existing conduits.
				(b)Administration
				(1)In
			 generalThe Secretary shall establish terms and conditions,
			 including eligibility, for the receipt of grants under this section.
				(2)InclusionsIn
			 carrying out this section, the Secretary shall ensure that powerhouses and
			 projects that require new dam infrastructure are included among the eligible
			 entities that may receive grants under this section.
				(c)Cost
			 sharingThe Secretary shall carry out the program under this
			 section in compliance with sections 988 and 989 of the Energy Policy Act of
			 2005 (42 U.S.C. 16352, 16353).
			(d)FundingFrom
			 amounts made available under section 625(e) of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17204(e)), the Secretary may use to carry out
			 this section $50,000,000 for each of fiscal years 2011 through 2015, of which
			 not more than 20 percent of the amount made available for a fiscal year may be
			 used to carry out an individual project.
			6.Plan for
			 research, development, and demonstration to increase hydropower
			 capacity
			(a)In
			 generalNot later than 270 days after the date of enactment of
			 this Act, the Secretary shall establish, and submit to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Energy and Commerce of
			 the House of Representatives, a plan—
				(1)to facilitate
			 through technology research, development, and demonstration the increased use
			 of hydropower renewable resources in accordance with section 4; and
				(2)to coordinate
			 research and development on advanced hydropower technologies.
				(b)AdministrationThe
			 Secretary shall—
				(1)implement the
			 plan established under this section as soon as practicable after the date of
			 enactment of this Act; and
				(2)review and update
			 the plan on an annual basis.
				(c)Cost
			 sharingThe Secretary shall carry out the program under this
			 section in compliance with sections 988 and 989 of the Energy Policy Act of
			 2005 (42 U.S.C. 16352, 16353).
			(d)CoordinationThe
			 Secretary shall coordinate, to the maximum extent practicable, activities under
			 this section with other programs of the Department of Energy and other Federal
			 research programs.
			(e)FundingFrom
			 amounts made available under section 401(a) of the American Clean Energy
			 Leadership Act of 2009, the Secretary may use to carry out this section
			 $50,000,000 for each of fiscal years 2011 through 2015.
			7.Notice of
			 inquiry for minimal impact hydropower projects
			(a)DefinitionsIn
			 this section:
				(1)CommissionThe
			 term Commission means the Federal Energy Regulatory
			 Commission.
				(2)Minimal impact
			 hydropower projectThe term minimal impact hydropower
			 project means—
					(A)the addition of
			 hydropower generation to an existing nonpower dam if the addition of the
			 project will not cause any significant environmental impact; or
					(B)closed-loop
			 hydropower storage that does not require any change in an existing diversion or
			 impoundment of a river, and otherwise will not cause any significant
			 environmental impacts under applicable law.
					(b)Notice of
			 inquiryNot later than 180 days after the date of enactment of
			 this section, the Commission shall issue a notice of inquiry for the licensing
			 of proposed minimal impact hydropower projects that take not more than 2 years
			 from the beginning of the prefiling licensing process to the issuance of a
			 license by the Commission.
			(c)ReportNot
			 later than 180 days after the completion of the notice of inquiry under
			 subsection (b), the Commission shall submit to the Committee on Energy and
			 Natural Resources of the Senate and the Committee on Energy and Commerce of the
			 House of Representatives a report that describes the results of the notice of
			 inquiry.
			8.FERC authority
			 to extend preliminary permit termsSection 5 of the Federal Power Act (16
			 U.S.C. 798) is amended—
			(1)by designating the first, second, and third
			 sentences as subsections (a), (c), and (d), respectively; and
			(2)by inserting after subsection (a) (as so
			 designated) the following:
				
					(b)ExtensionThe
				Commission may extend the term of a preliminary permit once for not more than 2
				additional years if the Commission finds that the permittee has carried out
				activities under the permit in good faith and with reasonable
				diligence.
					.
			9.Streamlining
			 review process for conduit hydropower projects
			(a)In
			 generalSection 30 of the
			 Federal Power Act (16 U.S.C. 823a) is amended—
				(1)in subsection (a), by striking paragraphs
			 (1) and (2) and inserting the following:
					
						(1)is located on
				non-Federal lands or Federal lands; and
						(2)uses for the
				generation only the hydroelectric potential of a
				conduit.
						;
				and
				(2)by adding at the
			 end the following:
					
						(f)Savings
				clauseThis section shall not apply to any reclamation projects
				under which hydroelectric power development has been reserved—
							(1)under Federal law
				or by regulation or order, exclusively for development under Federal
				reclamation law; or
							(2)for non-Federal
				development under reclamation law.
							(g)Definition of
				conduitIn this section, the term conduit means any
				tunnel, canal, pipeline, aqueduct, flume, ditch, or similar manmade water
				conveyance that is operated for the distribution of water for agricultural,
				municipal, or industrial consumption and not primarily for the generation of
				electricity.
						.
				
				(b)Memorandum of
			 understanding on conduit hydropower projectsNot later than 180 days after the date of
			 enactment of this Act, the Federal Energy Regulatory Commission shall enter
			 into a memorandum of understanding with relevant Federal agencies that have
			 conditioning authority under section 30(c)(1) of the Federal Power Act (16
			 U.S.C. 823a(c)(1))—
				(1)to establish a coordinated and streamlined
			 approach to any environmental impact statement or similar analysis required
			 under the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) relating to the consideration of
			 conduit hydropower projects; and
				(2)to develop and
			 carry out an expedited approval process for conduit hydropower projects.
				(c)Public
			 workshops and pilot projects on conduit hydropower projects
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Commissioner of Reclamation and the Federal Energy Regulatory
			 Commission shall conduct 3 public workshops with relevant stakeholders,
			 including water users and the environmental community, to identify ways in
			 which the conduit approval process may be modified—
					(A)to reduce
			 barriers to conduit hydropower projects, including barriers created by project
			 costs or the timeframe for approval and maintain adequate environmental,
			 health, and safety protections; and
					(B)to develop pilot
			 projects in conjunction with voluntary participants to demonstrate flexible and
			 innovative ways to reduce barriers to conduit hydropower while maintaining
			 adequate environmental, health, and safety protections.
					(2)ReportNot
			 later than 180 days after the date of the completion of the workshops under
			 paragraph (1), the Commissioner of Reclamation and the Federal Energy
			 Regulatory Commission shall submit to the appropriate committees of Congress a
			 report that describes any recommendations for the conduit approval process
			 developed in the workshops and pilot projects described in paragraph
			 (1).
				(3)FundingFrom
			 amounts made available under section 9503(f) of the Omnibus Public Land
			 Management Act of 2009 (42 U.S.C. 10363(f)), the Secretary may use to carry out
			 pilot projects described in paragraph (1)(B) $5,000,000 for the period of
			 fiscal years 2011 through 2015, to remain available until expended.
				10.Non-Federal
			 hydropower development at Bureau of Reclamation projects
			(a)Study of
			 non-Federal hydropower development at Bureau of Reclamation
			 projectsNot later than 180 days after the date of enactment of
			 this section, the Commissioner of Reclamation (in consultation with the Federal
			 Energy Regulatory Commission, preference power customers, water users, and
			 other interested stakeholders) shall—
				(1)conduct a study
			 of barriers to non-Federal hydropower development at Bureau of Reclamation
			 projects; and
				(2)report to
			 Congress the results of the study.
				(b)Memorandum of
			 understandingNot later than 180 days after the date of enactment
			 of this section, the Commissioner of Reclamation and the Federal Energy
			 Regulatory Commission shall develop and issue a revised interagency memorandum
			 of understanding to improve the coordination and timeliness of the non-Federal
			 development of hydropower resources at Bureau of Reclamation projects.
			11.Pumped storage
			 study
			(a)In
			 generalThe Secretary, in coordination with the Director of the
			 United States Geological Survey, shall conduct a study (including
			 identification) of Federal land that is well-suited for pumped storage sites
			 and is located near existing or potential sites of intermittent renewable
			 resource development, such as wind farms.
			(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives a report that
			 describes the results of the study conducted under subsection (a), including
			 any recommendations. 
			12.National
			 Renewable Energy Deployment Program
			(a)In
			 generalSection 803 of the Energy Independence and Security Act
			 of 2007 (42 U.S.C. 17282) is amended by striking the section heading and
			 inserting National Renewable
			 Energy Deployment Program.
			(b)DefinitionsSection
			 803(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17282(a))
			 is amended—
				(1)by striking
			 paragraph (1);
				(2)by redesignating
			 paragraphs (2) through (4) as paragraphs (1) through (3), respectively;
			 and
				(3)in paragraph
			 (3)(B)(iv) (as so redesignated), by striking Alaska
			 small.
				(c)Renewable
			 energy construction grantsSection 803(b) of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17282(b)) is amended—
				(1)in paragraph (1),
			 by inserting establish a national renewable energy construction grants
			 program under which the Secretary shall after shall;
			 and
				(2)by adding at the
			 end the following:
					
						(5)PriorityIn
				making grants to eligible applicants to carry out renewable energy projects
				under this section, the Secretary shall give priority to applicants
				that—
							(A)have power costs
				that are 125 percent or more of average national retail costs; or
							(B)will use the
				grant to construct renewable electricity projects to replace fossil fuel
				projects.
							.
				13.Hydroelectric
			 power worker trainingSection
			 439(b) of the American Clean Energy Leadership Act of 2009 is amended in the
			 second sentence—
			(1)in paragraph (6), by striking
			 and after the semicolon at the end;
			(2)in paragraph (7), by striking the period at
			 the end and inserting ; and; and
			(3)by adding at the end the following:
				
					(8)hydroelectric
				power
				technology.
					.
			14.Report on
			 memorandum of understanding on hydropowerNot later than 18 months after the date of
			 enactment of this Act, the President shall submit to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Energy and Commerce of
			 the House of Representatives a report on actions taken by the Department of
			 Energy, the Department of the Interior, and the Corps of Engineers to carry out
			 the memorandum of understanding on hydropower entered into on March 24, 2010,
			 with particular emphasis on actions taken by the agencies to work together and
			 investigate ways to efficiently and responsibly facilitate the Federal
			 permitting process for Federal and non-Federal hydropower projects at Federal
			 facilities, within existing authority.
		15.Nonapplication
			 to Federal Power Marketing Administrations
			(a)In
			 generalThis Act and the amendments made by this Act shall
			 not—
				(1)apply to a hydroelectric project that
			 provides power marketed by a Federal Power Marketing Administration; or
				(2)impact any additions, improvements, or
			 replacements of hydroelectric generation at Federal projects carried out by a
			 Federal Power Marketing Administration;
				(b)ModificationsNothing in this Act limits the authority
			 under existing law of a Federal Power Marketing Administrator in the event that
			 operations at Federal projects with hydropower facilities are modified.
			16.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
